Judgment of the Supreme Court, Kings County, dated August 13, 1974, affirmed on the opinion of the Special Term, without costs. Gulotta, P. J., Latham and Munder, JJ., concur; Shapiro and Benjamin, JJ., dissent and vote to reverse and to declare the petitions for County Committeeman and for State Committeeman invalid, for the following reasons: In our opinion, the attempt by respondent Gangemi to run in all 25 election districts as County Committeeman when he knew he could only serve as an elected County Committeeman from one district was tantamount to a fraud on the electorate. Such a practice should not be encouraged. Under the circumstances, we feel that the petition designating Gangemi for County Committeeman in each of the districts, as well as his designation as State Committeeman, is invalid. We agree with the statement of the court in Matter of Ryan v. Murray (172 Misc. 105, affd. 257 App. Div. 1068) deploring such practice, but we do not agree with its conclusion that the offender should be permitted to run in one district of his subsequent choice. Furthermore, we do not agree with the determination in Matter of Trongone v. O’Rourke (68 Misc 2d 6, affd. 37 A D 2d 763) that, despite the practice of a deception and fraud on the enrolled voters of the party, the candidate should receive the benefit of being permitted to run in one election district. [78 Misc 2d 191.]